Citation Nr: 0602686	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  98-18 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of left 
knee injury.

2.  Entitlement to service connection for numbness of the 
left hand and arm.

3.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for right knee 
traumatic arthritis, currently rated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for 
dermatophytosis of the feet with onychomycosis, currently 
rated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service in the United 
States Marine Corps (USMC) from February 1958 to October 
1968.  In addition, the Board notes that the veteran's claims 
file contains official documentation that verifies his status 
as a combat veteran, such as his receipt of the Purple Heart.  
See 38 U.S.C.A. § 1154(b) (West 2002).

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In May 2002, the veteran had a 
Travel Board hearing at the RO with the undersigned Judge 
from the Board.  

In a July 2002 decision, the Board reopened the veteran's 
claim for entitlement to service connection for residuals of 
a left knee injury.  During the same month, the Board further 
developed the veteran's claims to obtain VA treatment records 
and to schedule VA examinations.  The Board remanded the 
veteran's claims in August 2003 to obtain VA treatment 
records and VA examination reports as well as for actions 
consistent with Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  Competent medical evidence does not show that the veteran 
suffers from a current, chronic left knee disability.

3.  Numbness of the left hand and arm is first shown more 
than one year after the veteran's separation from service, 
and is not shown to be related to events incurred during 
active service.

4.  Residuals of a duodenal ulcer are manifested by daily 
acid reflux, daily use of over the counter medication, 
intermittent regurgitation, occasional hematemesis, diarrhea, 
and episodic abdominal discomfort with bloating, which more 
nearly approximates moderate symptoms with recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration, or with continuous moderate manifestations.

5.  The veteran's right knee traumatic arthritis is 
manifested by pain, crepitus, noncompensable limitation of 
motion with X-ray evidence of arthritis, and less than slight 
instability.

6.  Dermatophytosis of the feet with onychomycosis is 
manifested by chronic tinea pedis, opaque white scales on 
foot soles, macerated interdigits with superficial erosions, 
and discolored yellow to brown toenails with hyperkeratosis 
involving all toes which more nearly approximates eczema with 
exfoliation, exudation, or itching (if involving an exposed 
area or extensive area) or dermatitis affecting at least 5 
percent but not more than 20 percent of the entire body; or 
at least 5 percent, but less than 20 percent of exposed 
areas; or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the twelve month 
period.  

7.  Bilateral pes planus is manifested by collapsible, non-
rigid bilateral flat feet, discomfort, tenderness on 
palpation, pain on plantar aspects of both feet, mild 
malalignment correctable by manipulation, no abnormal 
weightbearing, no atrophy or ankylosis, use of special shoes 
for arch support, and no deformities or callouses, which more 
nearly approximates bilateral, moderate acquired flatfoot 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, or pain on manipulation 
and use of the feet.


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

2.  Numbness of the left hand and arm was not incurred or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  The schedular criteria for a rating in excess of 20 
percent for duodenal ulcer have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7305 (2001 & 2005).

4.  The schedular criteria for a rating in excess of 10 
percent for right knee traumatic arthritis are not met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4, §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010 (2005).

5.  The schedular criteria for a disability rating in excess 
of 10 percent for dermatophytosis of the feet with 
onychomycosis are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.118, Diagnostic Code 
7813 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002); 
67 Fed. Reg. 49590-49599 (July 31, 2002).

6.  The schedular criteria for a disability rating in excess 
of 10 percent for bilateral pes planus have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that he is entitled to be considered for 
presumptive service connection.  Further, arthritis is 
included in the list of disorders from 38 C.F.R. §§ 3.307 and 
3.309. 
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

As an initial matter, in considering the veteran's service 
connection claims, the Board acknowledges the veteran's 
complaints -- in personal statements, the May 2002 hearing 
transcript, VA examination reports, and the VA treatment 
notes -- that he suffers from current residuals of a left 
knee injury as well as left hand and arm numbness due to 
events during active service.  These lay statements alone, 
however, cannot meet the burden imposed by 38 C.F.R. §§ 
3.303, 3.307, and 3.309 with respect to the relationship 
between events during service and his current complaints.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (a)(2) (2005).  

For injuries that are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (1996).  VA regulations 
provide that in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  However, the reduced 
evidentiary burden only applies to the question of service 
incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).



Residuals of Left Knee Injury

In a September 1985 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
residuals of a left knee injury. The veteran was notified of 
this decision as well as his procedural and appellate rights 
by an October 1985 letter.  Thereafter, in January 1997, the 
veteran attempted to reopen his claim for entitlement to 
service connection for residuals of a left knee injury.  This 
appeal arises from an August 1997 rating decision, wherein 
the RO denied reopening the veteran's claim.  In a July 2002 
decision, the Board reopened the veteran's claim for 
entitlement to service connection for residuals of a left 
knee injury.  The Board will now consider the merits of the 
veteran's claim. 

The veteran contends that he currently suffers from residuals 
of a left knee injury incurred after rappelling from a 
helicopter during a reconnaissance training exercise in 
active service and that service connection for residuals of a 
left knee injury is warranted.  After a review of the 
evidence, the Board finds that the record does not support 
his contentions, and that his claim for entitlement to 
service connection for residuals of a left knee injury must 
fail.

In this case, competent medical evidence of record does not 
show that the veteran suffers from a current, chronic left 
knee disability.  Service medical records are void of any 
treatment or diagnosis of a chronic left knee disability.  In 
a February 1966 service treatment note, the veteran 
complained of bilateral knee joint pain.  However, the 
examiner noted that the X-rays showed no abnormalities and 
that the veteran had suffered from no injury or effusion.  VA 
outpatient treatment notes dated from July 1990 to February 
1991 show treatment for bilateral knee pain and degenerative 
joint disease.  However, multiple VA examination reports 
dated in May 1969, March 1998, November 2002, and March 2004 
show diagnoses for knee pain with no objective findings 
relating to the veteran's left knee.  VA X-ray reports of the 
veteran's left knee dated in November 2002 and March 2004 
show no evidence of fracture, dislocation, or osteoarthritis.      

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In addition, service connection is not warranted 
for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  Further, even assuming that the veteran injured 
his knee during service, competent medical evidence of record 
does not show that he suffers from a current left knee 
disability that is etiologically related to disease, injury, 
or events during his active service or arthritis that was 
manifest within one year after his separation from active 
service.  In the November 2002 VA examination report, the 
examiner specifically indicated that to provide an opinion as 
to whether the veteran's subjective complaints of knee pain 
were due to military service would be "conjecture".  As the 
Board finds that the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Entitlement to 
service connection for residuals of a left knee injury is not 
warranted.

Left Arm and Hand Numbness 

Service medical records show that the veteran suffered from 
shrapnel wounds of the upper left chest during active 
service.  In a March 1968 service treatment note, the veteran 
complained of numbness and pain in his left shoulder.  While 
an x-ray report showed two foreign bodies just under the skin 
of the anterior chest at the site where scars were located, 
the examiner noted that the left shoulder examination was 
within normal limits and listed an impression of left 
shoulder numbness of questionable etiology.  Service entrance 
and separation examination reports did not show any 
complaints, treatment, or diagnosis of a left arm disability.   

An August 1982 VA hospital discharge summary showed that the 
veteran complained of numbness in his left face, arm, and leg 
but was uncertain if there was any component of weakness.  
The examiner indicated that the veteran's muscle tone was 
moderately increased in both upper extremities and noted that 
the veteran exhibited full strength, intact sensory function, 
and symmetrical reflexes.  Diagnoses of transient sensory 
deficits of uncertain etiology and ethanol abuse were listed 
in the report.   

In a November 2002 VA examination report, the veteran again 
complained of left arm and hand numbness, loss of feeling, 
shoulder pain, and tightening muscles.  However, the veteran 
reported that he continues to exercise the affected area but 
experiences difficulty with "fine activities" like 
buttoning clothing.  The examiner listed findings including 
mild atrophy of the left deltoid muscle; reduced neck range 
of motion; normal left upper extremity strength; and intact 
sensory testing.  A diagnosis of left arm numbness with 
likely, constant decreased sensation of the left hand of 
varying sensation was listed in the report.  It was noted 
that a neurological examination showed evidence for possible 
C5 radiculopathy involving the left upper extremity as well 
as a possibility of a carpal tunnel syndrome being present in 
the left hand.  The examiner further stated,

The time of onset of these conditions is 
not clear, from review of the patient's 
records and C-folder.  However, by the 
veteran's history, as stated above, he 
was having symptomatology while he was on 
active duty in the service, consisting of 
difficulty holding onto things with his 
left hand and numbness involving his left 
chest.  Therefore, in the determination 
of this examiner, it is at least as 
likely, as not that this condition 
occurred while on active duty in the 
service and is therefore service-related. 

It appears that the November 2002 VA examiner's opinion was 
based on the veteran's reported history.  Therefore, this 
opinion is of limited probative value.  See LeShore v. Brown, 
8 Vet. App. 406 (1995) (medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals).  Further, in the November 
2002 opinion, the examiner indicated that time of onset of 
veteran's current left arm and hand disability was "not 
clear".  When a physician is unable to provide a definite 
causal connection, the opinion does not constitute probative 
evidence.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).

In a March 2004 VA examination report, the veteran discussed 
increased numbness in his left hand that was worse with 
drinking; he denied loss of strength or power in his left 
hand.  After extensive examination of the veteran's 
shoulders, cervical spine, wrists, and hands, the examiner 
listed a diagnosis of numbness of the left wrist (dermatome 
C6) and left 4th and 5th fingers (dermatome C8) and indicated 
that the veteran's conditions were "more likely than not 
secondary to degenerative disc disease in the cervical 
spine".  He also specifically indicated "status post 
shrapnel wounds to left upper chest (dermatomes T1 - T3) not 
likely the cause of numbness in the left arm, hand and 
fingers."  The Board finds that this opinion is more 
probative, as it assigns a definitive etiology for the 
veteran's claimed left arm and hand numbness based on 
examination findings and not the veteran's proffered history, 
and explains the reasoning for the opinion given.        

Based on the findings discussed above, a preponderance of the 
competent medical evidence of record does not show that the 
veteran suffers from a left arm and hand disability that is 
etiologically related to disease, injury, or events during 
his active service or that was incurred within one year after 
his separation from active service.  As the Board finds that 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107 (West 2002).  Entitlement to service connection for 
disability manifested by left arm and hand numbness is not 
warranted on a direct basis.

The Board has also considered whether the veteran's claimed 
left arm and hand disability is secondary to his service-
connected left chest wall scars.  Under 38 C.F.R. § 3.310(a), 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran is currently rated as 10 percent for residuals of 
two left upper chest wall scars, as each scar is separately 
evaluated under Diagnostic Code 7804.  In the November 2002 
VA examination report, the examiner noted that a relationship 
between the veteran's left arm symptomatology and his 
shrapnel injury residuals was "not clear" and that the 
determination would require "further work-up".  Multiple 
March 2004 x-ray reports listed impressions including 
metallic densities projecting over the left upper chest as 
well as degenerative disc disease in the cervical spine.  
However, in the March 2004 VA examination report, the 
examiner specifically opined that the veteran's left wrist 
and finger numbness was "more likely than not secondary to 
degenerative disc disease of the cervical spine".  

In this case, a preponderance of competent medical evidence 
of record does not show that the veteran's claimed left arm 
and hand disability is the result of his service-connected 
left chest wall scar residuals.  Therefore, entitlement to 
service connection for a disability manifested by left arm 
and hand numbness is also not warranted on a secondary basis.

II.  Entitlement to Increased Evaluations

In January 1997, the veteran filed increased rating claims 
concerning his service-connected right knee, foot, skin, and 
ulcer disabilities.  Thereafter, he appealed the RO's August 
1997 rating decision that continued the disability ratings 
previously assigned for his service-connected right knee, 
foot, skin, and ulcer disabilities.  

During the pendency of his appeal, in a March 2000 rating 
decision, the RO granted entitlement to a 10 percent rating 
under Diagnostic Code 5276 for the veteran's bilateral pes 
planus disability, effective from January 17, 1997.  In a 
February 2005 rating decision, the RO granted entitlement to 
a 10 percent rating under Diagnostic Code 7813 for the 
veteran's dermatophytosis disability, entitlement to a 10 
percent rating under Diagnostic Code 5010 for the veteran's 
right knee disability, and entitlement to a 20 percent rating 
under Diagnostic Code 7305 for the veteran's duodenal ulcer 
disability (all effective from January 17, 1997).  The appeal 
for higher ratings remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993)(where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

In evaluating the veteran's right knee, foot, skin, and ulcer 
disabilities, the Board has reviewed and considered all of 
the evidence in the veteran's claims folder.  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

As an initial matter, in considering the veteran's claims, 
the Board acknowledges the veteran's descriptions of his 
right knee, foot, skin, and ulcer symptomatology -- in 
personal statements from the veteran and his representative, 
the May 2002 hearing transcript, VA examination reports, and 
VA treatment notes.  The opinions and observations of the 
veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. §§ 4.71a, 4.114, and 4.118 with 
respect to determining the severity of his service-connected 
right knee, foot, skin, and ulcer disabilities.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2005).  

Entitlement to Increased Evaluation - Duodenal Ulcer 

The veteran's service-connected duodenal ulcer disability is 
currently rated as 20 percent under the rating criteria for 
duodenal ulcer in Diagnostic Code 7305. 

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised.  However, there 
were no substantive changes to Diagnostic Code 7305.  Under 
38 C.F.R. § 4.114, Diagnostic Code 7305, a 20 percent rating 
is warranted for moderate symptoms with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  A 
40 percent disability evaluation is assigned for moderately 
severe symptoms of impairment manifested by weight loss and 
anemia; or recurrent incapacitating episodes averaging ten 
days or more in duration at least four or more times per 
year.  For a 60 percent evaluation to be assigned, the 
evidence must show severe duodenal ulcer, only partially 
relieved by standard therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).  The Board 
notes that 38 C.F.R. § 4.114 specifies that ratings under 
Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  

In this case, the Board finds that the veteran's 
symptomatology continues to more nearly approximate the 
criteria for a 20 percent rating under both the old and 
revised rating criteria of Diagnostic Code 7305.  Evidence of 
record shows that the veteran complained of daily acid 
reflux, daily use of over the counter medication, 
regurgitation, gastric pain, occasional hematemesis, 
diarrhea, episodic abdominal discomfort with bloating, 
gastroesophageal reflux disease (GERD) in multiple VA 
examination reports, in the May 2002 hearing transcript, and 
in VA treatment records dated from May 1996 to January 2001. 

In this case, the veteran's service-connected ulcer 
disability does not meet or more nearly approximate the 
criteria for entitlement to rating in excess of 20 percent 
under both the old or revised rating criteria of Diagnostic 
Code 7305.  Competent medical evidence of record does not 
show that the veteran suffers from ulcer disease with 
moderately severe symptoms of impairment manifested by weight 
loss and anemia or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  The Board recognizes that a January 2000 VA 
examination report listed diagnoses of duodenal ulcer with 
secondary mild anemia as well as no constitutional signs of 
anemia or weight loss.  The examiner noted that the veteran's 
complete blood count (CBC) test indicated a "presence" of 
anemia.  However, in a March 2004 VA examination report, it 
was specifically noted that the veteran showed no historic or 
objective evidence of current anemia, hematemesis, or weight 
loss.  In addition, in a November 2002 VA examination report, 
it was noted that the veteran suffered from a history of 
peptic ulcers and GERD aggravated with excessive alcohol 
intake, controlled his symptoms with over the counter 
medications, and showed no evidence of anemia or weight loss.

Based on the above findings, the preponderance of the 
evidence is against the claim for entitlement to a disability 
rating in excess of 20 percent for the veteran's service-
connected ulcer disability.  See 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code 7305 (effective prior and subsequent to July 
2, 2001).

Entitlement to Increased Evaluation - Right Knee Traumatic 
Arthritis 

The veteran's service-connected disability of right knee 
traumatic arthritis is currently rated as 10 percent under 
Diagnostic Code 5010.  Traumatic arthritis established by X-
ray findings is to be evaluated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005).  
Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved in the 
veteran's claim.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can be 
applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent rating can be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5003 (2005).  In this case, the veteran already receives a 10 
percent evaluation for residuals of right knee traumatic 
arthritis under Diagnostic Code 5010 based on noncompensable 
limitation of motion with X-ray evidence of arthritis.   

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2005).  As for limitation of 
motion, limitation of flexion of the leg is rated 30 percent 
at 15 degrees, 20 percent at 30 degrees, 10 percent at 45 
degrees, and noncompensable (zero percent) at 60 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  
Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable (zero percent) at 5 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2005).  A March 1998 VA 
examination report listed bilateral knee range of motion test 
results as full extension and 135 degrees of flexion.  VA 
examination reports dated in January 2000 and March 2004 
listed right knee range of motion test results as extension - 
zero degrees and flexion - 140 degrees.  A November 2002 VA 
examination report listed right knee range of motion test 
results as extension - zero degrees and flexion - 110 
degrees.  In this case, the Board finds that a preponderance 
of the evidence shows that veteran's range of motion findings 
of record do not warrant a compensable rating under either 
Diagnostic Code 5260 or 5261 for his service-connected right 
knee disability.  See also VAOPGCPREC 9-2004 (Separate 
ratings under Diagnostic Codes 5260 and 5261 may be assigned 
for disability of the same joint).

The VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 09-98 
(August 14, 1998), 63 Fed. Reg. 56704 (1998).  Diagnostic 
Code 5257 rates other impairment of the knee, recurrent 
subluxation or lateral instability, as 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).  In this 
case, although the veteran asserts that his right knee 
buckles or gives way while walking, VA examination reports 
dated in January 2000 and March 2004 have noted that the 
veteran's right knee showed no abnormal instability or 
subluxation.  Evidence of record does not support the 
assignment of a separate or an increased rating for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5257, as the findings concerning the right 
knee do not show any findings of instability or do not meet 
or more nearly approximate slight recurrent subluxation or 
lateral instability.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5257 (2005); see also VAOPGCPREC 23-97.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the 
January 2000 VA examination report, the examiner noted that 
the veteran would have limitation of right knee functioning 
with squatting, kneeling, and crouching during flareups.  
Small right suprapatellar joint effusion was also noted in a 
March 2004 VA x-ray report.  However, in VA examination 
reports dated in November 2002 and March 2004 it was 
specifically noted that the veteran's range of motion would 
not be affected by pain, fatigue, weakness, incoordination, 
or lack of endurance.  Further, in the March 2004 VA 
examination report, the examiner indicated that the veteran 
did not show objective evidence of function impairment or 
significant arthritis as well as exhibited full strength, no 
atrophy, and no ankylosis in his right knee.  After 
considering the effects of the pain on movement, functional 
limitation, tenderness, weakness, incoordination, and 
fatigability, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for assignment of a higher rating under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Board notes that the veteran has continually complained 
of chronic right knee pain in the medical evidence of record.  
While the veteran is competent to report pain, the record 
does not demonstrate objective, satisfactory evidence of 
painful motion attributable to the veteran's right knee 
disability to the extent that would support the assignment of 
an increased rating.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected left knee disability.  It is neither 
contended nor shown that the veteran's service-connected 
right knee disability involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
removal of semilunar cartilage (Diagnostic Code 5259), 
impairment of tibia and fibula (Diagnostic Code 5262) or genu 
recurvatum (Diagnostic Code 5263).  

The criteria for an increased rating under Diagnostic Codes 
5010 or 5256 through 5263 have not been met.  The Board finds 
that the evidence does not support the assignment of an 
increased or additional separate rating for the veteran's 
service-connected right knee disability under the Schedule.  
The veteran's reports of chronic right knee pain, 
instability, limitation of activity and tenderness do not 
meet or more nearly approximate the criteria for an increased 
or additional separate compensable rating under Diagnostic 
Codes 5256 through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a (2005).

Entitlement to Increased Evaluation - Dermatophytosis of Feet 
with Onychomycosis 

The veteran's service-connected skin disability of 
dermatophytosis of the feet with onychomycosis is currently 
rated as 10 percent under Diagnostic Code 7813.  VA revised 
the criteria for evaluating skin disabilities, effective 
August 30, 2002. See 67 Fed. Reg. 49590-49599 (2002).  The 
veteran has been provided both the old and revised rating 
criteria by the RO in the April 2005 SSOC.

Under the criteria in effect prior to August 30, 2002, 
dermatophytosis was to be rated as eczema in accordance with 
38 C.F.R. Part 4, Diagnostic Code 7806.  See 38 C.F.R. § 
4.118 (2002).  Under Diagnostic Code 7806, eczema with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
(zero percent) rating.  A 10 percent rating is warranted when 
there is eczema with exfoliation, exudation, or itching, if 
involving an exposed area or extensive area.  A 30 percent 
rating is warranted when there is eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(prior to August 30, 2002).

The revised version of Diagnostic Code 7813 provides that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), or as dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2005). In this case, the veteran's skin disabilities should 
be rated under dermatitis, as the veteran's dermatophytosis 
of the feet with onychomycosis does not include any medical 
findings of disfigurement or scars.

Under the revised rating criteria provided by Diagnostic Code 
7806, a noncompensable (zero percent) rating is assigned 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas affected, and; no more than topical 
therapy is required during the past 12 months.  A 10 percent 
rating is assigned where at least 5 percent but not more than 
20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  See 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2005).

The Board finds that the veteran's symptomatology continues 
to more nearly approximate the criteria for a 10 percent 
rating under both the old or revised rating criteria of 
Diagnostic Code 7813.  Competent medical evidence of record, 
including VA examination reports dated in March 1998, April 
1998, November 2002, and March 2004, shows that the veteran 
has current symptoms of dermatophytosis of the feet with 
onychomycosis recorded as chronic tinea pedis, foot soles 
with diffuse, superficial, and opaque white scales, macerated 
interdigits with superficial erosions, and discolored yellow 
to brown toenails with hyperkeratosis involving all toes, 
especially the 1st and 5th toes bilaterally.  The examiners 
noted that the veteran currently treats his skin disabilities 
by soaking his feet in a household bleach solution.  It was 
further noted in the evidence of record that the veteran has 
used topical cream and is unable to use anti-fungal 
medication due to a liver disorder.  In addition, in the May 
2002 hearing transcript, the veteran testified that he does 
not receive any VA or private treatment for his service-
connected skin disability.

An evaluation in excess of 10 percent for the veteran's 
service-connected disability of dermatophytosis of the feet 
with onychomycosis is not warranted, as the evidence does not 
show that the veteran suffers from dermatophytosis of the 
feet with onychomycosis that involves eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Further, evidence of record does not show 
that the veteran's service-connected skin disability involves 
20 to 40 percent of the entire body; 20 to 40 percent of 
exposed areas affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during a twelve month period. 

Based on the above findings, the preponderance of the 
evidence is against the claim for entitlement to a disability 
rating in excess of 10 percent for dermatophytosis of the 
feet with onychomycosis.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2005), 
Diagnostic Codes 7806, 7813 (prior to August 23, 2002).

Entitlement to Increased Evaluation - Bilateral Pes Planus 

The veteran's service-connected disability of bilateral pes 
planus is currently rated as 10 percent under Diagnostic Code 
5276.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent 
rating is assigned where acquired flatfoot is moderate, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, or pain on manipulation and use 
of the feet, either bilateral or unilateral.  Severe acquired 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is bilateral in nature warrants a 30 
percent evaluation, and, if unilateral in nature, a 20 
percent evaluation is assigned.  Pronounced acquired 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is bilateral 
in nature, warrants a 50 percent evaluation and, if 
unilateral in nature, a 30 percent evaluation is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

An evaluation in excess of 10 percent for the veteran's 
service-connected disability of bilateral pes planus is not 
warranted, as the evidence does not show that the veteran 
suffers from severe acquired flatfoot.  The January 2000 VA 
examination report showed an isolated notation of only 
slightly painful manipulation.  Further, the March 2004 VA 
examination report noted soft tissue swelling and edema on 
the right ankle and foot.  However, competent medical 
evidence of record does not show marked deformity, 
accentuated pain on manipulation and use, indication of 
swelling on use, or characteristic callosities. VA 
examination reports dated in March 1998, April 1998, January 
2000, November 2002, and March 2004, shows that the veteran 
has current symptoms of bilateral pes planus recorded as 
discomfort, tenderness on palpation, pain on plantar aspects 
of both feet, mild malalignment correctable by manipulation, 
no abnormal weightbearing, collapsible non-rigid bilateral 
flat feet, no atrophy or ankylosis, use of special shoes for 
arch support, no deformities, and denials of any current 
bunions, corns, or callouses.   

An evaluation of any musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
is also not free to ignore the effects of pain.  In the March 
2004 VA examination report, the examiner specifically noted 
that the veteran's bilateral pes planus disability did not 
cause any restriction of his foot or ankle range of motion, 
limitation of function by pain, weakness, fatigue, lack of 
endurance, or incoordination.  After considering the effects 
of pain, tenderness, mild malalignment, and limitation of 
daily activities, as described in the records of examination 
and treatment, the Board concludes that the disabling effects 
of the pain alone do not meet or more nearly approximate the 
criteria for assignment of higher ratings under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Based on the above findings, the preponderance of the 
evidence does not support the assignment of a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of bilateral pes planus.  See 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a (2005).

Extraschedular Ratings

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing 
norm in an exceptional case is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R §  3.321(b)(1) (2005).  In this 
case, the Schedule is not inadequate.  Higher ratings are 
available under the Schedule for the veteran's service-
connected foot, skin, ulcer, and right knee disabilities.  
But, as discussed above, the presence of findings meeting the 
schedular criteria for increased ratings has not been shown.  
In addition, it has not been shown that the service-connected 
foot, skin, ulcer, and right knee disabilities alone have 
required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  For these 
reasons, the assignment of extraschedular ratings for the 
veteran's foot, skin, ulcer, and right knee disabilities are 
not warranted.

III.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran concerning these 
claims.  Accordingly, the Board can issue a final decision 
because all notice and duty to assist requirements have been 
fully satisfied, and the veteran is not prejudiced by 
appellate review.

In this case, a substantially complete application for the 
service connection and increased rating claims was received 
in January 1997.  Thereafter, in a rating decision dated in 
August 1997, the veteran's claims were denied.  After that 
rating action was promulgated, VA provided notice to the 
veteran.  Nevertheless, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The Board acknowledges that the section 
5103(a) notice in this instance was sent to the veteran after 
the RO's August 1997 decision that is the basis for this 
appeal.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided - and 
appealed - by the time the VCAA was enacted.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received in this case.  Notice was provided by VA, and 
the content of the notice fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005), and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), as discussed below.  Further, after the notice 
was provided, the case was readjudicated in an April 2005 
supplemental statement of the case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).     

In a February 2004 letter from the Appeals Management Center 
(AMC) and a February 2005 letter from the Appeals Resource 
Center (ARC), the veteran was notified regarding what 
information and evidence is needed to substantiate his 
claims, what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit evidence in 
his possession that pertains to the claims.  Moreover, to the 
extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by these 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
April 2005 SSOC.  Consequently, he was aware of this 
provision.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in February 2004 
and February 2005, complied with these requirements.  

Additionally, the Board notes that the February 2005 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the February 2005 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient and inpatient medical 
records, private treatment records, and VA examination 
reports have been obtained and associated with the file.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  VA's duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claims.  Multiple VA examinations were provided to evaluate 
the veteran's right knee, skin, foot, and ulcer disabilities 
as well as the claimed left arm and left knee disabilities.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  VA's efforts have also 
complied with the instructions contained in Remand from the 
Board dated in August 2003.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further development and further expending 
of VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

Entitlement to service connection for residuals of left knee 
injury is denied.

Entitlement to service connection for left arm numbness is 
denied.

Entitlement to an increased evaluation for duodenal ulcer is 
denied.  

Entitlement to an increased evaluation for right knee 
traumatic arthritis is denied.  

Entitlement to an increased evaluation for dermatophytosis of 
the feet with onychomycosis is denied.  

Entitlement to an increased evaluation for bilateral pes 
planus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


